      Case 2:18-cv-00341 Document 17 Filed on 06/05/19 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

 ARANSAS PRINCESS CONDOMINIUM                        §
 ASSOCIATION, INC.,                                  §
                                                     §
        Plaintiff,                                   §
                                                     §      CIVIL ACTION NO. 2:18-CV-341
 v.                                                  §
                                                     §
 LANDMARK AMERICAN INSURANCE                         §
 COMPANY,                                            §
                                                     §
        Defendant.                                   §

         DEFENDANT LANDMARK AMERICAN INSURANCE COMPANY’S
           SUPPLEMENTAL DESIGNATION OF EXPERT WITNESSES

       In addition to the expert witnesses designated on May 15, 2019, pursuant to the parties’

agreement concerning Defendants’ deadline for the designation of attorneys’ fees experts,

Defendant Landmark American Insurance Company (“Landmark”) hereby designates the

following expert witness:

         Jay W. Brown
         Shackelford, Bowen, McKinley & Norton, LLP
         717 Texas Avenue, 27th Floor
         Houston, Texas 77002
         832.415.1775

         Mr. Brown may testify regarding the reasonableness and necessity of Plaintiff’s
         attorneys’ fees and costs in connection with the prosecution of this lawsuit. He may also
         testify as to the normal and customary charges in Texas for legal services rendered in
         the prosecution of first party insurance coverage cases, such as this. His opinions will
         be based on his knowledge, skill, experience, training, and education, as well as his
         review of the pleadings, motions, discovery requests and responses, correspondence,
         applicable law, and Mr. Chriss’ expert report. Mr. Brown may also testify in response
         to any testimony offered by Plaintiff or any of its experts regarding attorneys’ fees and
         costs. Mr. Brown may utilize drawings, photographs, charts, diagrams, and other
         illustrative or demonstrative aides to illustrate or assist in explaining his testimony and
         opinions. Please see Mr. Brown’s report for further detail.

       Landmark reserves the right to have such experts amend and/or supplement their reports,
opinions, and testimony based on additional discovery and testimony when they are provided.


                                                 1
     Case 2:18-cv-00341 Document 17 Filed on 06/05/19 in TXSD Page 2 of 2




                                           Respectfully submitted,

                                           SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP

                                           By:      /s/ Bruce R. Wilkin
                                                 Jay W. Brown – Attorney in Charge
                                                 State Bar No. 03138830
                                                 swedemeyer@shackelford.law
                                                 Bruce R. Wilkin
                                                 State Bar No. 24053549
                                                 bwilkin@shackelford.law
                                                 717 Texas Avenue, 27th Floor
                                                 Houston, Texas 77002
                                                 Phone: (832) 415-1801
                                                 Fax: (832) 415-1095

                                           ATTORNEYS FOR DEFENDANT
                                           LANDMARK AMERICAN INSURANCE COMPANY


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was been served on
all counsel of record in accordance with the Federal Rules of Civil Procedure on June 5, 2019.

         William J. Chriss                                                   Via Electronic Service
         THE SNAPKA LAW FIRM
         606 N. Carancahua, Suite 1511
         Corpus Christi, Texas 78403
         E-mail: wjchrisspc@gmail.com


                                                       /s/ Bruce R. Wilkin
                                                      Bruce R. Wilkin




                                                  2
4849-7910-9270v.1
